2020 IL App (2d) 190475
                                         No. 2-19-0475
                                Opinion filed November 30, 2020

______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Du Page County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 95-CF-2075
                                       )
WILLIAM E. AMOR,                       ) Honorable
                                       ) Robert A. Miller,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Justices Zenoff and Hudson concurred in the judgment and opinion.

                                            OPINION

¶1     Defendant, William E. Amor, appeals the trial court’s order denying his petition for a

certificate of innocence under section 2-702 of the Code of Civil Procedure (735 ILCS 5/2-702

(West 2016)). We affirm.

¶2                                     I. BACKGROUND

¶3     On September 10, 1995, Marianne Miceli died of carbon monoxide intoxication from

inhaling smoke and soot during a fire in her apartment. Defendant and his wife, Tina, who was

also Miceli’s daughter, lived in Miceli’s apartment but had gone out for the evening shortly before

the fire started. Defendant was questioned about the matter several times in the next several weeks.
2020 IL App (2d) 190475


He denied having any information about the fire or any knowledge regarding any life insurance

that Miceli had. Gradually, his story began to change, as he remembered spilling some vodka and

possibly leaving a lit cigarette in a nearby ashtray. Immediately upon his release from a two-week

stint in jail on a traffic warrant, detectives extensively questioned defendant again. During this

questioning, detectives allowed a process server to serve defendant with Tina’s petition for

divorce. They also told defendant that Tina believed that he started the fire and was responsible

for her mother’s death. Eventually, defendant put his head on the table and said that the fire was

his fault. Defendant stated that he had knocked a lit cigarette onto a pile of newspapers onto which

he had previously spilled some vodka; he heard it sizzle and saw it smolder. He deliberately left

the pile to smolder while he and Tina left to go to the movies. Defendant gave audiotaped

statements to both the police and an assistant state’s attorney. He eventually said that he had

intentionally knocked a lit cigarette onto vodka-sodden newspapers because he wanted to get

Miceli’s insurance proceeds due to the apartment’s unbearable living arrangements.

¶4     The State charged defendant with one count of first-degree murder (720 ILCS 5/9-1(a)(3)

(West 1994)) and one count of aggravated arson (id. § 20-1.1(a)(1)). The court denied defendant’s

motion to suppress statements and quash his arrest. A jury subsequently found him guilty of both

counts. We affirmed defendant’s conviction for first-degree murder, specifically finding, among

other things, that (1) the trial court’s determination that defendant’s inculpatory statements were

voluntary was not against the manifest weight of the evidence and (2) defendant was proven guilty

beyond a reasonable doubt. See People v. Amor, No. 2-97-1189 (1999) (unpublished order

pursuant to Illinois Supreme Court Rule 23). 1


       1
           This court reversed defendant’s conviction of and sentence for aggravated arson, pursuant



                                                 -2-
2020 IL App (2d) 190475


¶5      Defendant filed a petition for postconviction relief under the Post-Conviction Hearing Act

(725 ILCS 5/122-1 et seq. (West 2000)). The petition raised issues of ineffective assistance by

both trial and appellate counsels. The court dismissed the petition at the second stage, and we

affirmed the dismissal. See People v. Amor, No. 2-01-0962 (2002) (unpublished order pursuant to

Illinois Supreme Court Rule 23).

¶6      Defendant then filed a successive petition for postconviction relief in 2015, raising an issue

of actual innocence. This petition proceeded to a third-stage evidentiary hearing, after which the

trial court held:

                “In the instant case there was evidence of motive and intent: consider, for example,

        the need for money to obtain a new residence and start a new life; knowledge of at least

        some insurance; and the disabling of the fire detector. There was also evidence of

        consciousness of guilt: consider, for example, defendant’s lies about insurance, denial of

        drinking, denials concerning Tina and the lighter fluid, and the evolution of his statements

        generally. But all that being said, there can be no question that the lynchpin of the State’s

        case at trial was the defendant’s confession, which the State and Defense experts today

        agree is scientifically impossible. Whatever the reasons for the Defendant’s scientifically

        impossible confession, the new evidence places the evidence presented at trial in a different

        light and undercuts this Court’s confidence in the factual correctness of the guilty verdict.”

The court then vacated defendant’s conviction and continued the matter for further proceedings.

¶7      The case proceeded to a bench trial. While most of the testimony was identical to that at

the first trial, there was new testimony regarding the fire’s cause and origin. Defendant presented



to the “one act, one crime” doctrine.


                                                -3-
2020 IL App (2d) 190475


three experts on that issue. One opined that a smoldering cigarette left in a recliner caused the fire.

Another testified that a smoldering cigarette was unlikely to have ignited the fire and believed that

investigators should have classified the fire as “undetermined.” The third also opined that the fire’s

cause classification should have been “undetermined.” All three experts agreed—defendant could

not have started the fire in the manner described in his confession. The State presented further

expert testimony that the fire’s point of origin was near where defendant had confessed to starting

the fire. However, the expert concluded that the cause of the fire was open flame ignition by human

hands. This testimony indicates an intentionally set fire—not an accidentally set fire.

¶8     The trial court found defendant not guilty on all charges. In its extensive written order, the

trial court addressed the issue of defendant’s confession:

               “But there are also the defendant’s statements over time to Officers Cross, Gurrerri,

       Carlson, Cunningham and [Assistant State’s Attorney] Nigohosian. The defendant’s

       version of events evolved over time: starting with outright denials; moving to suggestions

       of accident; and ultimately ending with an admission to setting the fire for insurance

       proceeds. The problem with the defendant’s ultimate admission, of course, is that he

       confesses to a scenario that both defense and state experts agree is scientifically impossible.

       Clearly the defendant’s vodka soaked newspaper/cigarette story, believed by the

       investigating officers and fire experts who testified in 1997, cannot serve as a basis for a

       finding of guilt with the advances in modern fire science knowledge. That having been

       said, it must nevertheless be determined [sic] the import of defendant’s confession that he

       started the fire, notwithstanding that he admitted doing so in an impossible manner.”

¶9     Defendant then filed a petition for a Certificate of Innocence under section 2-702 of the

Code of Civil Procedure (735 ILCS 5/2-702 (West 2016)), seeking a certificate of innocence along


                                                 -4-
2020 IL App (2d) 190475


with the expungement and impounding of his criminal records. The State filed a motion to dismiss

the petition, which the trial court granted. This appeal followed.

¶ 10                                      II. ANALYSIS

¶ 11   Defendant now contends that the trial court erred in dismissing his petition for a certificate

of innocence. To obtain a certificate of innocence under section 2-702, a defendant must prove by

a preponderance of the evidence that (1) he was convicted of one or more felonies by the State of

Illinois and subsequently sentenced to a term of imprisonment, and has served all or any part of

the sentence; (2) the judgment of conviction was reversed or vacated, and the indictment or

information dismissed or, if a new trial was ordered, either the petitioner was found not guilty at

the new trial or the petitioner was not retried and the indictment or information dismissed; (3) he

is innocent of the offenses charged in the indictment or information or his acts or omissions

charged in the indictment or information did not constitute a felony or misdemeanor against the

State; and (4) the petitioner did not by his own conduct voluntarily cause or bring about his

conviction. Id. § 2-702(g); People v. Dumas, 2013 IL App (2d) 120561, ¶ 15. Generally, granting

a certificate of innocence is within the sound discretion of the court. Dumas, 2013 IL App (2d)

120561, ¶ 17.

¶ 12   In dismissing defendant’s petition, the trial court ruled as follows:

                THE COURT: All right. I’ve considered the filings of the parties. I’ve considered

       the applicable case and statutory law and the relevant portions of the Illinois Criminal

       Code. I have reviewed the exhibits that were provided, and I have taken a look at the file

       in so much as—I’ve looked at Judge Brennan’s decision regarding the bench trial that

       occurred.




                                                -5-
2020 IL App (2d) 190475


             Certainly there are issues in this case that are somewhat unique. For example,

      having the defendant served with divorce papers during the course of a homicide

      interrogation isn’t something I’ve ever seen before, heard of, read about, or even seen on

      fictional TV. Yet, that was considered by the appellate court, and the appellate court took

      a look at the defendant’s education, the fact that he was provided with sustenance and,

      otherwise, apparently, treated fairly, according to the appellate court, and they found that

      his statements to the police were freely and voluntarily given.

             I agree with the defendants [sic] that it’s an unreliable confession, but that doesn’t

      seem to equate with the defendant involuntarily providing a confession, so I’m not ruling

      on the first three paragraphs of the defendant’s burden.

             I am taking a look at whether or not the petition[er] did or did not by [his own]

      conduct voluntarily cause or bring about his conviction, and I believe that the defendant

      did act in such a manner voluntarily to bring about his or her own conviction. I’m only

      focusing on that. It appears the defendant did give a statement—gave a statement to the

      police. It wasn’t the effect—wasn’t the product of any physical abuse or such verbal

      conduct or sleep deprivation or any other type of interrogation tactic that would bring about

      an involuntary confession.

             Although it certainly has issues, as the appellate court noted, I can’t find anything

      about the confession, despite [its] unreliability, that would make it the product of either

      illegal police conduct or some other activity that would cause the statement to be something

      other than a voluntary statement; and, therefore, I do find that the defendant brought about

      his conviction through his own conduct; and, therefore, I’m granting the State’s motion to

      dismiss.


                                              -6-
2020 IL App (2d) 190475


                Sorry, sir.”

¶ 13    Defendant first argues that we must review de novo instead of reviewing the trial court’s

decision for an abuse of discretion. According to defendant, because the trial court’s dismissal of

his petition “was based on an erroneous interpretation of the statute and the legal determination

that [defendant’s] confession barred him from relief,” we must review de novo the dismissal. See,

e.g., People v. Fields, 2011 IL App (1st) 100169, ¶ 18. According to defendant, the trial court

misinterpreted the certificate of innocence statute and committed legal error by determining that,

“because a movant gave a confession deemed ‘voluntary’ for Fifth Amendment purposes[,] he is

not entitled to a certificate of innocence.”

¶ 14    We disagree. Our review of the trial court’s ruling does not show either legal

misinterpretation or improper legal conclusion. The trial court did not rule that the statute requires,

in all cases, that a voluntary confession prohibits the issuance of a certificate of innocence. Instead,

the court looked at “whether or not the petition[er] did or did not by [his own] conduct voluntarily

cause or bring about his conviction, and I believe that the defendant did act in such a manner

voluntarily to bring about his or her own conviction.” The trial court did not show any

misunderstanding of the statute and tailored its decision per the statutory requirements. We will

still review its decision under an abuse-of-discretion standard.

¶ 15    Defendant next argues that he proved by a preponderance of the evidence that he is

innocent of the offenses charged in the indictment. See 735 ILCS 5/2-702(g) (West 2016).

However, this element of the cause of action for a certificate of innocence is not at issue before us.

The trial court specifically stated, “I’m not ruling on the first three paragraphs of the defendant’s

burden.” These paragraphs included the element of defendant’s innocence. Defendant asserts that

the trial court “likely ignored this issue in making its ruling because the record could not be clearer


                                                 -7-
2020 IL App (2d) 190475


that Amor has proven his innocence by more than a preponderance of the evidence.” Such

speculation is unnecessary; what is abundantly clear is that the only basis upon which the trial

court dismissed defendant’s petition was that defendant brought about his conviction by his

conduct. The trial court did not make any findings of fact or conclusions of law on the “innocence”

element, nor did it make any ruling on it that was detrimental to defendant’s cause. If anything, we

will assume—in the absence of such findings, conclusions, and rulings—that defendant did prove

those other elements by a preponderance of the evidence.

¶ 16   Defendant then argues that the trial court erred in determining that defendant voluntarily

brought about his conviction. “ ‘[B]efore the petitioner can be said to have caused or brought about

his prosecution *** he must have acted or failed to act in such a way as to mislead the authorities

into thinking he had committed an offense.’ ” Dumas, 2013 IL App (2d) 120561, ¶ 18 (quoting

Betts v. United States, 10 F.3d 1278, 1285 (7th Cir. 1993), citing 28 U.S.C. § 2513(a)(2) (1988)).

“[T]here must be either an affirmative act or an omission by the petitioner that misleads the

authorities as to his culpability.” Betts, 10 F.3d at 1285. Betts suggests that “[t]he clearest example

would be the defendant who either falsely confesses to a crime or intentionally withholds

exculpatory evidence—in common parlance, one who ‘takes the fall’ for someone else.” Id. It then

quotes from United States v. Keegan, 71 F. Supp. 623, 638 (S.D.N.Y. 1947) for additional

examples of such acts or omissions, including an attempt to flee, a false confession, 2 the removal

of evidence, an attempt to induce a witness or an expert to give false testimony or a false opinion,

and an attempt to suppress such testimony or opinion.




       2
           Inexplicably, defendant omits this example when citing this very same passage in Betts.

                                                 -8-
2020 IL App (2d) 190475


¶ 17   Defendant notes that the trial court’s determination that he voluntarily brought about his

conviction was based on his giving a statement to the police admitting his culpability for the crime.

Relying on the cases of People v. Simon, 2017 IL App (1st) 152173, and People v. Glenn, 2018 IL

App (1st) 161331, defendant then makes the following bold assertion:

       “This is wrong as a matter of law, as every Illinois court who [sic] has considered this issue

       has held. A confession, regardless of whether it is ever suppressed, and even in

       circumstances where a defendant goes on to plead guilty after proper and constitutional

       admonishments by the court, is not enough to demonstrate that a petitioner voluntarily

       brought about his own conviction.”

¶ 18   This assertion is patently false, and the cases upon which defendant relies do not in any

way support such a broad assertion. In Simon, the defendant alleged that he was either duped or

coerced by attorneys to provide a filmed confession and eventually pleaded guilty to charges of

murder and voluntary manslaughter in the attorneys’ attempt to get the man already convicted of

the murders (and facing execution) out of prison. After the defendant’s convictions were

subsequently vacated, he sought a certificate of innocence. The trial court denied the defendant’s

petition because he did not establish that he did not voluntarily cause his conviction and that his

claim did not involve any allegations of misconduct on behalf of the State. Simon, 2017 IL App

(1st) 152173, ¶ 21. The appellate court vacated the denial and remanded the cause for further

proceedings because (1) the trial court erroneously relied on inadmissible evidence, outside the

evidentiary record, in denying the petition (id. ¶ 23) and (2) the appellate court disagreed with the

trial court’s determination that, because the State was not involved in the wrongdoing that led to

the defendant’s wrongful incarceration, the defendant could not obtain relief in the court of claims

(id. ¶ 28). The court held:


                                                -9-
2020 IL App (2d) 190475


               “Notably, we are not making any determination regarding the merits of petitioner’s

       petition, and our ruling does not mean that, after conducting the hearing, the court cannot

       deny the certificate of innocence for the reason that petitioner failed to establish that he

       caused his own conviction based on admissible, probative evidence.” Id. ¶ 27.

¶ 19   In Glenn, the defendant pleaded guilty to narcotics charges fraudulently brought by the

police. The defendant was later pardoned by Governor Pat Quinn, although the governor did not

expressly find the defendant’s innocence as the pardon’s basis. Glenn, 2018 IL App (1st) 161331,

¶ 10. The trial court vacated the convictions and the guilty pleas and ordered the defendant’s

criminal record expunged. The trial court subsequently denied the defendant’s petition for a

certificate of innocence because she was sentenced to probation, not a term of imprisonment. Id.

¶ 11. The appellate court disagreed and interpreted the section 2-702 requirement that the petitioner

be sentenced to a term of imprisonment to include petitioners sentenced to probation; accordingly,

on appeal, the trial court’s judgment was reversed, and the cause was remanded with directions to

grant the certificate of innocence. Id. ¶ 24.

¶ 20   Contrary to defendant’s claim, neither of those cases stands for the proposition that “[a]

confession, ***, is not enough to demonstrate that a petitioner voluntarily brought about his own

conviction.” Simon explicitly held that its ruling “does not mean that, after conducting the hearing,

the court cannot deny the certificate of innocence for the reason that petitioner failed to establish

that he caused his own conviction based on admissible, probative evidence.” Glenn did not involve

the issue of a confession or the defendant voluntarily causing or bringing about her conviction by

her conduct. Defendant’s presentation of, and reliance on, these cases for the claim that he makes

is not well-taken.




                                                - 10 -
2020 IL App (2d) 190475


¶ 21   Defendant spends much time on anecdotal circuit court rulings in other certificate-of-

innocence cases. First, we note that trial court decisions are not binding precedent. See People v.

Mann, 397 Ill. App. 3d 767, 769 (2010). Further, these cases are sui generis; just because some

other defendant’s confession was held not to have brought about his conviction does not influence

us here. We decide cases on their unique facts and circumstances.

¶ 22   Defendant next argues that using a fifth-amendment-voluntariness standard is improper in

determining whether a defendant voluntarily caused or brought about his conviction. According to

defendant, a finding that one did not voluntarily contribute to one’s conviction “does not require a

legal finding that a confession should be excluded or suppressed.”

¶ 23   Defendant again cites Dumas and Betts and their list of possible acts or omissions that

could mislead the authorities as to a defendant’s culpability, again failing to include, let alone

address, these cases’ listing of a false confession as such a possible act. Defendant even accuses

the State of “blatantly” misrepresenting the holding in Betts and “conveniently” stopping short of

providing a full quotation from the case. However, it is defendant who misreads and misrepresents

Betts. Betts makes two separate references to false confessions in its list: first, the “clearest

example,” which it refers to as taking the fall for someone, and, second, within its quote from

Keegan, which is not modified or explained as anything beyond “a false confession.” See Betts,

10 F.3d at 1285. Contrary to defendant’s argument, Betts does not bar relief only “for the

wrongfully convicted who intentionally take the fall for another to mislead authorities.”

¶ 24   We agree with defendant that prior rulings on a statement’s voluntariness are not

dispositive and of res judicata effect. However, this argument is a straw man; there is no indication

that the trial court viewed the prior rulings regarding defendant’s confession as dispositive or as

res judicata. The trial court’s ruling acknowledged our holding on defendant’s direct appeal that


                                               - 11 -
2020 IL App (2d) 190475


the trial court’s finding that defendant made voluntary inculpatory statements was not against the

manifest weight of the evidence. However, the court did not just assert this as the basis for

dismissing defendant’s petition. The court detailed its own investigation, stating that it considered

the filings, statutory and case law, exhibits, and the decision rendered after defendant’s retrial. The

court acknowledged the “unique” issues in this case, including the serving of divorce papers during

the questioning and the later-determined unreliability of the confession. Even considering these

issues, the court concluded:

       “I can’t find anything about the confession *** that would make it the product of either

       illegal police conduct or some other activity that would cause the statement to be something

       other than a voluntary statement; and, therefore, I do find that the defendant brought about

       his conviction through his own conduct; and, therefore, I’m granting the State’s motion to

       dismiss.”

“A court abuses its discretion only if it acts arbitrarily, without the employment of conscientious

judgment, exceeds the bounds of reason and ignores recognized principles of law; or if no

reasonable person would take the position adopted by the court.” Payne v. Hall, 2013 IL App (1st)

113519, ¶ 12. This trial court did not surrender its discretion; it exercised its discretion after

investigating the facts and law, and it made a decision. This decision was not an abuse of discretion.

We find no error here.

¶ 25                                     III. CONCLUSION

¶ 26   For these reasons, the judgment of the circuit court of Du Page County is affirmed.

¶ 27   Affirmed.




                                                - 12 -
2020 IL App (2d) 190475



                                   No. 2-19-0475


Cite as:                  People v. Amor, 2020 IL App (2d) 190475


Decision Under Review:    Appeal from the Circuit Court of Du Page County, No. 95-CF-
                          2075; the Hon. Robert A. Miller, Judge, presiding.


Attorneys                 Jon Loevy, Tara Thompson, and Lauren Myerscough-Mueller, of
for                       The Exoneration Project at the University of Chicago Law
Appellant:                School, of Chicago, for appellant.


Attorneys                 Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne
for                       Hoffman and Steven J. Lupa, Assistant State’s Attorneys, of
Appellee:                 counsel), for the People.




                                        - 13 -